

113 SRES 165 ATS: Calling for the release from prison of former Prime Minister of Ukraine Yulia Tymoshenko in light of the recent European Court of Human Rights ruling. 
U.S. Senate
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 165IN THE SENATE OF THE UNITED STATESJune 10, 2013Mr. Durbin (for himself, Mr. Rubio, Mrs. Boxer, Mr. Barrasso, Mr. Murphy, Mr. Cardin, Mrs. Shaheen, Mr. Menendez, Mr. Portman, Mr. Sessions, Mr. Boozman, and Mr. Inhofe) submitted the following resolution; which was referred to the Committee on Foreign RelationsJune 25, 2013Reported by Mr.
			 Menendez, with an amendment and an amendment to the
			 preambleNovember 18, 2013Considered, amended, and agreed to with an amended preambleRESOLUTIONCalling for the release from prison of
		  former Prime Minister of Ukraine Yulia Tymoshenko in light of the recent
		  European Court of Human Rights ruling. Whereas, in August 1991, the Ukrainian
			 Parliament declared independence from the Soviet Union and approved decrees to
			 mint its own currency and take command of all Soviet military units on its
			 soil;Whereas, in December 1991, 90 percent of
			 Ukrainians voted in a referendum to support independence from the Soviet
			 Union;Whereas Ukraine has experienced increased
			 economic and political cooperation with Europe and the United States since its
			 independence from the Soviet Union;Whereas, in 1996, Ukraine adopted its first
			 democratic constitution that included basic freedoms of speech, assembly,
			 religion, and press;Whereas in 2004, Ukrainians organized a
			 series of historic protests, strikes, and sit-ins known as the “Orange
			 Revolution” to protest electoral fraud in the 2004 presidential
			 election;Whereas Yulia Tymoshenko was a leader of
			 the Orange Revolution and was first elected as Prime Minister in 2005;Whereas in the 2010 presidential election,
			 incumbent President Viktor Yushchenko won only 5.5 percent in the first round
			 of voting, which left former Prime Minister Viktor Yanukovich and then Prime
			 Minister Yulia Tymoshenko to face one another in a run-off election;Whereas Mr. Yanukovich defeated Ms.
			 Tymoshenko by a margin of 49 percent to 44 percent;Whereas, on October 11, 2011, Ms.
			 Tymoshenko was found guilty and sentenced to seven years in prison on charges
			 that she abused her position as Prime Minister in connection with a Russian
			 natural gas contract;Whereas, on January 26, 2012, the
			 Parliamentary Assembly Council of Europe (PACE) passed a resolution (1862) that
			 declared that the articles under which Ms. Tymoshenko was convicted were
			 “overly broad in application and effectively allow for ex post facto
			 criminalization of normal political decision making”;Whereas, on May 30, 2012, the European
			 Parliament passed a resolution (C153/21) deploring the sentencing of Ms.
			 Tymoshenko;Whereas, on September 22, 2012, the United
			 States Senate passed a resolution (S. Res 466, 112th Congress) that condemned
			 the selective and politically motivated prosecution and imprisonment of Yulia
			 Tymoshenko, called for her release based on the politicized charges, and called
			 on the Department of State to institute a visa ban against those responsible
			 for the imprisonment of Ms. Tymoshenko and the other political leaders
			 associated with the 2004 Orange Revolution;Whereas, on April 7, 2013, President of
			 Ukraine Viktor Yanukovich pardoned former interior minister Yuri Lutsenko and
			 several other opposition figures allied with Ms. Tymoshenko;Whereas, on April 30, 2013, the European
			 Court of Human Rights, which settles cases of rights abuses after plaintiffs
			 have exhausted appeals in their home country courts, ruled that Ms.
			 Tymoshenko’s pre-trial detention had been arbitrary; that the lawfulness of her
			 pre-trial detention had not been properly reviewed; that her right to liberty
			 had been restricted; and, that she had no possibility to seek compensation for
			 her unlawful deprivation of liberty;Whereas, on April 30, 2013, Department of
			 State Spokesman Patrick Ventrell reiterated the United States call that Ms.
			 Tymoshenko “be released and that the practice of selective prosecution end
			 immediately” in light of the European Court of Human Rights decision;Whereas Ukraine hopes to sign an
			 association agreement with the European Union during the Eastern Partnership
			 Summit in November 2013; andWhereas after the European Court of Human
			 Rights ruling, European Parliament Committee on Foreign Affairs chairman Elmar
			 Brok stated that “Ukraine is still miles away from fulfilling European
			 standards” and must “end its selective justice” before signing the association
			 agreement: Now, therefore, be itThat the Senate—(1)calls on the Government of Ukraine to
			 release former Prime Minister Yulia Tymoshenko from imprisonment based on
			 politicized and selective charges and in light of the April 2013 European Court
			 of Human Rights verdict;(2)calls on the European Union members to
			 include the release of Ms. Tymoshenko from imprisonment based on politicized
			 and selective charges as a criterion for signing an association agreement with
			 Ukraine at the upcoming Eastern Partnership Summit in Lithuania;(3)expresses its belief and hope that
			 Ukraine’s future rests with stronger ties to Europe, the United States, and
			 others in the community of democracies; and(4)expresses its concern and disappointment
			 that the continued selective and politically motivated imprisonment of former
			 Prime Minister Yulia Tymoshenko unnecessarily detracts from Ukraine’s otherwise
			 strong relationship with Europe, the United States, and the community of
			 democracies.